


110 HR 5963 IH: Protecting Tenants at Foreclosure Act

U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5963
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2008
			Mr. Ellison (for
			 himself, Mrs. McCarthy of New York,
			 and Mr. Capuano) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To protect the interests of bona fide tenants in the case
		  of any foreclosure on any dwelling or residential real property, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Tenants at Foreclosure Act
			 of 2008.
		2.Effect of
			 foreclosure on preexisting tenancy
			(a)In
			 generalIn the case of any foreclosure on any dwelling or
			 residential real property after the date of enactment of this Act, any
			 immediate successor in interest in such property pursuant to the foreclosure
			 shall assume such interest subject to—
				(1)the provision, by
			 such successor in interest of a notice to vacate to any bona fide tenant at
			 least 90 days before the effective date of such notice; and
				(2)the rights of any
			 bona fide tenant, as of the date of such notice of foreclosure—
					(A)under any bona
			 fide lease entered into before the notice of foreclosure to occupy the premises
			 until the end of the remaining term of the lease, except that a successor in
			 interest may terminate a lease effective on the date of sale of the unit to a
			 purchaser who will occupy the unit as a primary residence, subject to the
			 receipt by the tenant of the 90 day notice under paragraph (1); or
					(B)without a lease or
			 with a lease terminable at will under State law, subject to the receipt by the
			 tenant of the 90 day notice under subsection (1),
					except that
			 nothing under this section shall affect the requirements for termination of any
			 Federal- or State-subsidized tenancy or of any State or local law that provides
			 longer time periods or other additional protections for tenants.(b)Bona fide lease
			 or tenancyFor purposes of this section, a lease or tenancy shall
			 be considered bona fide only if—
				(1)the mortgagor
			 under the contract is not the tenant;
				(2)the lease or
			 tenancy was the result of an arms-length transaction; or
				(3)the lease or
			 tenancy requires the receipt of rent that is not substantially less than fair
			 market rent for the property.
				3.Effect of
			 foreclosure on section 8 tenanciesSection 8(o)(7) of the United States Housing
			 Act of 1937 is amended—
			(1)by inserting
			 before the semi-colon in subparagraph (C) the following:
				
					and in the case of an owner who is an
			 immediate successor in interest pursuant to
			 foreclosure—(i)during the initial term of the lease
				vacating the property prior to sale shall not constitute other good cause;
				and
					(ii)in subsequent
				lease terms, vacating the property prior to sale may constitute good cause if
				the property is unmarketable while occupied, or if such owner will occupy the
				unit as a primary residence
					;
				and
			(2)by
			 inserting at the end of subparagraph (F) the following: In the case of
			 any foreclosure on any residential real property in which a recipient of
			 assistance under this subsection resides, the immediate successor in interest
			 in such property pursuant to the foreclosure shall assume such interest subject
			 to the lease between the prior owner and the tenant and to the housing
			 assistance payments contract between the prior owner and the public housing
			 agency for the occupied unit, except that this provision and the provisions
			 related to foreclosure in subparagraph (C) shall not shall not affect any State
			 or local law that provides longer time periods or other additional protections
			 for tenants..
			
